Citation Nr: 1752209	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining or maintaining gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16, 4.18 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

A total rating based on unemployability due to service-connected disabilities (TDIU) may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a). For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extra-schedular consideration. 38 C.F.R. § 4.16 (b).

Provision 38 C.F.R. § 4.16 (a) establishes that the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R.        §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Service-connected disability compensation is in effect for bilateral hip arthritis, degenerative disc disease of the lumbar spine, bilateral ankle osteoarthritis, and bilateral lower extremity radiculopathy, in addition to noncompensable hip replacement scars. The combined rating for these disabilities is 90 percent. The initial threshold requirements for entitlement to TDIU are thus met. The question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment.

The Veteran obtained his high school equivalency certificate while in service and took several classes towards an associate's degree in engineering technology after separation. He testified that most of his employment opportunities since service involved physical labor. The Veteran was last employed in August 2007 as a warehouse worker at Sears, when he quit because of his service-connected disabilities. Since then, he has had two hip replacement surgeries, and he currently ambulates via a motorized scooter. 
 
After affording the Veteran the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment.

At the July 2011 VA medical examination, the Veteran reported increased pain and reduced range of motion for his service-connected bilateral hip, bilateral ankle, and lumbar spine disabilities. With regards to his bilateral ankles, he reported the pain worsened with walking or prolonged standing. He reported he used a cane to assist with ambulation, and that his pain medication did not relieve the pain. With regards to his bilateral hips, the Veteran reported the cane helped "moderately" but that prolonged standing, walking or sitting worsened the pain. He again noted that pain medication did not relieve his pain. With regards to his lumbar spine disability, the Veteran reported radicular pain down both his legs. He also reported flare-ups of back pain with prolonged standing, sitting or lying down. He noted his pain relief medication provided minor temporary relief. The examiner noted that due to the Veteran's service-connected disabilities, "it is unlikely he would [be] able to be employed at anything but a sedentary job." He also noted that even "light duty" would be difficult for the Veteran.  

At the November 2011 VA medical examination, the Veteran again reported increased pain and reduced range of motion of his bilateral ankles. The examiner noted the Veteran's bilateral ankle disability did not impact his ability to work. The examiner noted the functional impact of the Veteran's bilateral hip disability included diminished standing or walking, range of motion, and strength. 

At the June 2012 VA medical examination for the Veteran's lumbar spine disability, the Veteran reported stiffness and pain, even while sitting. He also reported flare-ups with prolonged lying down or standing. The examiner noted the functional impact was that the Veteran was "unable to work in anything but a sedentary job." The examiner also noted that given the Veteran's "severe" pain in his back, he was restricted from undertaking "even light activity." He also added that the Veteran's bilateral ankle disability limited the Veteran's ability to stand or walk for any period of time over five minutes and that "all these factors together lead him to be unable to perform even light duty work."

At the May 2015 VA medical examination, the Veteran reported increased pain in his bilateral ankles and back with prolonged ambulation or activity. The examiner noted the Veteran's trouble with prolonged ambulation and lifting as the functional impacts of his disabilities. 
 
Upon review of all lay and medical evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his service-connected disabilities prevent him from securing or following gainful employment. Specifically, the Board finds the Veteran's constant and severe pain with prolonged sitting, standing, or walking to be highly probative of his inability to work. 

The Board has considered the opinions of the July 2011 and June 2012 examiners, both of whom opined that the Veteran would be able to work at a sedentary job. However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). The overall disability picture of the Veteran during the appellate period, in addition to his education, training and work history, reflects an inability to work in either a physical or sedentary capacity. 

Given these reasons, and after resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevent him from being able to secure or follow gainful employment. Thus, the TDIU claim is granted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.









ORDER

TDIU is warranted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


